Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:

---The abstract exceeds the range of 50 to 150 words in length.
  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  

---In claim 1 L27 (second from the bottom) “iner sleeve” should be --inner sleeve--.  

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

---“first locking member” and “second locking member” in claim 1 and applicable dependent claims. Notice that “member” is a generic placeholder that is coupled with functional language (“locking”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. These limitations are being interpreted as mentioned in the specification in at least P7 of the specification and originally filed claim 11.

---“sleeve biasing member” in claim 1 and applicable dependent claims. Notice that “member” is a generic placeholder that is coupled with functional language (“sleeve biasing”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. These limitations are being interpreted as mentioned in the specification in at least P7 of the specification and originally filed claim 10 (see also 112b rejection below).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation of “The coupler assembly of claim 1, wherein the inner sleeve biasing member is a spring”. The Office notes that intervening claim 1 of a “sleeve basing member”. It is unclear and indefinite if the “inner sleeve biasing member” of claim 10 and the “sleeve biasing member” of intervening claim 1 are the same limitation or if they are distinct. Based on the disclosure, the Office will assume that they are the same “sleeve biasing member (40)” as shown in at least Fig. 1. The Office suggests that claim 10 is amended to “The coupler assembly of claim 1, wherein the  sleeve biasing member is a spring” to maintain consistency and overcome this rejection.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 6,371,443) in view of Muller (EP 2103859). 
Regarding claim 1, Imai (US 6,371,443) teaches in Figs. 1-5 (see at least Figs. 1-2) of a coupler assembly comprising: a first coupler component (male-connector/plug 21) that is inserted into a second coupler component (female-connector/socket 1); the second coupler component comprising: a body (cylinder 3) that defines a first restriction slot (holes 7), a first locking member (balls 8) positioned in the first restriction slot; an inner sleeve (unnumbered but shown within sleeve 2, see FIG. A below); and the inner sleeve is axially moveable along a portion of the body between a first inner sleeve position and a second inner sleeve position (both the inner sleeve and the outer sleeve 2 are biased by a spring and are capable of sliding forward/backwards along a portion of the body 3); a sleeve biasing member (unnumbered but shown within sleeve 2, see FIG. A below) that biases the inner sleeve toward the first inner sleeve position; and an outer sleeve (sleeve 2) positioned laterally outward relative to the inner sleeve, and the outer sleeve is axially movable along the body between a first outer sleeve position and a second outer sleeve position (both the inner sleeve and the outer sleeve 2 are biased by a spring and are capable of sliding forward/backwards along a portion of the body 3); wherein the inner sleeve and the outer sleeve interact against each other at a driving interface (stepped portion 18) such that the sleeve biasing member biasing the inner sleeve further biases the outer sleeve toward the first outer sleeve position, and movement of the outer sleeve from the first outer sleeve position toward the second outer sleeve position moves the inner sleeve from the first inner sleeve position toward the second inner sleeve position. The device of Imai fails to disclose a second restriction slot and a second locking member that are offset to the first-restriction-slot/first-locking-member as claimed. However, coupling comprising offset locking mechanism similar to applicant’s invention are known in the art. 


    PNG
    media_image1.png
    1042
    931
    media_image1.png
    Greyscale

Muller (EP 2103859) teaches in Figs. 1-13 (see at least Fig. 3) of another example of a coupling assembly (1) comprising at least a male part (2) and a female part (2), wherein the female part comprises at least a spring biased sleeve 27 and a body (8 and 6) with a first set of slots (24) for accommodating a first set of locking elements (balls 23) and a second set of slots (31) for accommodating a second set of locking elements (balls 30); notice that the slots and locking elements are offset from each other and that the spring biased sleeve aids in biasing the position of the locking elements. The male part includes at least a body (8 and 6) with a shoulder (rib 13) and adjacent recess, wherein the shoulder and adjacent recess cooperate with the locking elements to quickly and removably couple the male and female couplings. This type of arrangement provides a reliable quick coupling that can be operated with one-hand (see at least P1-2, P5-7 of the translation teaching that as compared to similar ball-lock coupling arrangements, the arrangement allows the coupling to be performed by simply pushing either the male or female together with the other of the female/male coupling and disconnection can be achieved by sliding the sleeve backwards to release the locking elements). 
It would have been obvious to one of ordinary skill in art at the time that the invention was effectively filed to modify the conventional (single-set) ball-lock quick coupling mechanism of the device of Imai with the improved (double-set) ball-lock quick coupling mechanism of the device of Muller by employing a first set of slots (24) in the body for accommodating a first set of locking elements (balls 23) and a second set of slots (31) in the body for accommodating a second set of locking elements (balls 30), wherein the slots and locking elements are offset from each other and modifying the shoulder of the male member to be similar to the rib 13 in a similar manner as taught by Muller, since such a modification provides for a reliable quick coupling that can be operated with one-hand. 
As such, the device of the combination teaches of a coupler assembly comprising: a first coupler component (male-connector/plug 21 of Imai) that is inserted into a second coupler component (female-connector/socket 1 of Imai); the second coupler component comprising: a body (cylinder 3 of Imai as modified by Muller, see above for more details) that defines a first restriction slot (see slots 24 of Muller) and a second restriction slot (slots 31 of Muller) that is axially offset relative to the first restriction slot; a first locking member (balls 23 of Muller) positioned in the first restriction slot and a second locking member (balls 30 of Muller) positioned within the second restriction slot such that the second locking member is axially offset relative to the first locking member; wherein the first locking member is laterally movable within the first restriction slot and the first restriction slot essentially precludes axial movement of the first locking member within the first restriction slot, and the second locking member is laterally movable within the second restriction slot and the second restriction slot essentially precludes axial movement of the second locking member within the second restriction slot (see at Figs. 3-13 of Muller); an inner sleeve (unnumbered in Imai but shown within sleeve 2, see FIG. A above) positioned laterally outward relative to the first and second locking members, and the inner sleeve is axially moveable along a portion of the body between a first inner sleeve position and a second inner sleeve position (both the inner sleeve and the outer sleeve 2 of Imai are biased by a spring and are capable of sliding forward/backwards along a portion of the body 3); a sleeve biasing member (unnumbered in Imai but shown within sleeve 2, see FIG. A above) that biases the inner sleeve toward the first inner sleeve position; and an outer sleeve (sleeve 2 of Imai) positioned laterally outward relative to the inner sleeve, and the outer sleeve is axially movable along the body between a first outer sleeve position and a second outer sleeve position (both the inner sleeve and the outer sleeve 2 of Imai are biased by a spring and are capable of sliding forward/backwards along a portion of the body 3); wherein the inner sleeve and the outer sleeve interact against each other at a driving interface (stepped portion 18 of Imai) such that the sleeve biasing member biasing the inner sleeve further biases the outer sleeve toward the first outer sleeve position, and movement of the outer sleeve from the first outer sleeve position toward the second outer sleeve position moves the inner sleeve from the first inner sleeve position toward the second inner sleeve position (see at least Figs. 1-2 of Imai and Figs. 3-13 of Muller). Thus, the device of the combination of Imai in view of Muller meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the coupler assembly of claim 1, wherein the first coupler component comprises a first component body (unnumbered in Imai but shown, see FIG. A above) that includes a shoulder (unnumbered in Imai but shown, see FIG. A above; see also the rib 13 of Muller) located on an outer surface of the first component body, and during a connection operation to connect the first and second coupler components, the shoulder firstly contacts the first locking member and drives the first locking member laterally outward within the first restriction slot; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Imai and Figs. 3-13 of Muller. 
Regarding claim 3 and the limitation of the coupler assembly of claim 2, wherein the inner sleeve includes a sloped driving surface (see the inner sleeve of Imai; see also the engaging surfaces of sleeve 27 of Muller that allow actuation of the balls), and lateral outward movement of the first locking member interacts against the sloped driving surface to drive the inner sleeve axially from the first inner sleeve position toward the second inner sleeve position; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Imai and Figs. 3-13 of Muller. 
Regarding claim 4 and the limitation of the coupler assembly of claim 3, wherein during the connection operation, the shoulder secondly contacts the second locking member and drives the second locking member laterally outward within the second restriction slot; the device of the combination meets this limitation as shown in at least Figs. 3-13 of Muller. 
Regarding claim 5 and the limitation of the coupler assembly of claim 4, wherein the lateral outward movement of the second locking member interacts against the sloped driving surface of the inner sleeve to drive the inner sleeve further toward the second inner sleeve position; the device of the combination meets this limitation as shown in at least Figs. 3-13 of Muller.
Regarding claim 6 and the limitation of the coupler assembly of claim 2, wherein the first component body defines a locking slot (see groove 22 in Imai, see also the unnumbered slot adjacent rib 13 in Muller) that is located axially outward relative to the shoulder, and in a fully connected state of the first and second coupler components, the second locking member is positioned within the locking slot to prevent separation of the first and second coupler components; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Imai and Figs. 3-13 of Muller.
Regarding claim 7 and the limitation of the coupler assembly of claims 6, wherein in the fully connected state, the sleeve biasing member maintains the inner sleeve in the first inner sleeve position to maintain the second locking member within the locking slot to prevent separation of the first and second coupler components; the device of the combination meets this limitation with the sleeve being biased by a spring (unnumbered in Imai but shown, see at least FIG. A above; see also spring 28 in Muller achieving the same function) as shown in at least Figs. 1-2 of Imai and Figs. 3-13 of Muller.
Regarding claim 8 and the limitation of the coupler assembly of claim 2, wherein the outer sleeve is configured such that movement of the outer sleeve during the connection operation does not affect connecting the first and second coupler components; the device of the combination meets this limitation with Muller teaching of the reliable and easy quick coupling operation of the connectors which can be performed by simply pushing one connector with the other as shown in at least Figs. 3-13 of Muller and in a similar manner as applicant’s invention.
Regarding claim 9 and the limitation of the coupler assembly of claim 1, wherein in a disconnection operation, the outer sleeve is moved axially away from the second locking member, and the outer sleeve drives the inner sleeve away from the second locking member via the driving interface; the device of the combination meets this limitation with the both Imai and Muller teaching that the disconnection of the coupling is performed by moving the outer sleeve backwards to release the balls and allow the disconnection as shown in at least Figs. 1-2 of Imai and Figs. 3-13 of Muller.
Regarding claim 10, as best understood by the Office, and the limitation of the coupler assembly of claim 1, wherein the inner sleeve biasing member is a spring; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Imai, FIG. A above and Figs. 3-13 of Muller. 
Regarding claim 11 and the limitation of the coupler assembly of claim 1, wherein each of the first locking member and the second locking member comprises a row of locking balls; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Imai, FIG. A above and Figs. 3-13 of Muller.
Regarding claim 12 and the limitation of the coupler assembly of claim 1, wherein the first coupler component is a male component and the second coupler component is a female component; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Imai, FIG. A above and Figs. 3-13 of Muller. 
Regarding claim 13 and the limitation of the coupler assembly of claim 12, wherein the female component includes a female-side spring (spring 12 in Imai) that biases a female-side poppet (see the assembly comprising the sliding cylinder 10 and the valve 14 of Imai) toward a closed position, and the male component includes a male-side spring (unnumbered in Imai but shown, see FIG. A above) that biases a male-side poppet (valve 24) toward a closed position; and wherein during a connection operation to connect the male component and the female component, the female-side poppet interacts against an inner surface of the male component; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Imai, FIG. A above and Figs. 3-13 of Muller.  
Regarding claim 14 and the limitation of the coupler assembly of claim 13, wherein the female-side poppet includes a plunger (valve 14 of Imai), and during the connection operation to connect the male component and the female component, the male-side poppet interacts against the plunger to open a fluid passage through the coupler assembly; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Imai, FIG. A above and Figs. 3-13 of Muller.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753